                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

    Case No.:   CV 21-4335 JLS (RAO)                                   Date:    May 28, 2021
    Title:      William Leon Malone v. Josie Gastelo, Warden



    Present:       The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo                                        N/A
                  Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiff(s):               Attorneys Present for Defendant(s):

                        N/A                                                 N/A

Proceedings:             (In Chambers) ORDER TO SHOW CAUSE WHY PETITION
                         SHOULD NOT BE DISMISSED [1]


        On May 10, 2021, Petitioner William Leon Malone, a state prisoner who is currently
incarcerated at the California Men’s Colony in San Luis Obispo, California after his conviction
on April 29, 2013 in Los Angeles County Superior Court, and who is proceeding pro se,
constructively filed a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254. Dkt. No. 1
(“Petition”). Petitioner also filed a Memorandum of Points and Authorities in Support and an
Affidavit of Facts in Support. Dkt. Nos. 2, 3.

         The Court has screened the Petition and supporting documents, pursuant to Rule 4 of the
Rules Governing Section 2254 Cases, which provides that the Court may dismiss a petition “[i]f
it plainly appears from the petition and any attached exhibits that the petitioner is not entitled to
relief in the district court.” For the following reasons, Petitioner is ordered to show cause why
the Petition should not be dismissed.

        State prisoners seeking to challenge their state convictions in federal habeas corpus
proceedings are subject to a one-year statute of limitations. 28 U.S.C. § 2244(d). Petitioner’s
conviction became final on June 28, 2013, when the 60-day period to file a direct appeal of his
conviction and sentence in state court expired. See, e.g., Mendoza v. Carey, 449 F.3d 1065, 1067
(9th Cir. 2006). Therefore, the statute of limitations expired one year later, on June 28, 2014.
See Patterson v. Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001). Petitioner did not file this
Petition, however, until May 10, 2021, almost seven years after the deadline. Absent statutory or
equitable tolling, the Petition is untimely and must be dismissed.1


1
 Petitioner attached to his Petition copies of the state court orders denying the habeas corpus
petitions that he filed in 2020. Petition, Exhs. A, B. He has not provided any evidence,


CV-90 (05/15)                         CIVIL MINUTES - GENERAL                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.:      CV 21-4335 JLS (RAO)                                  Date:   May 28, 2021
 Title:         William Leon Malone v. Josie Gastelo, Warden


       In light of the foregoing, IT IS HEREBY ORDERED that Petitioner shall show cause in
writing, on or before June 28, 2021, why this action should not be dismissed. Petitioner is
expressly warned that failure to timely file a response to this Order will result in a
recommendation that this action be dismissed with prejudice for his failure to prosecute
pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                                                              :
                                                                                              dl




however, that he filed an appeal of his 2013 conviction. Although he checked boxes on his form
habeas petition to indicate that he did so, Petition at 1, 2, Petitioner did not provide either case
numbers or dates for those filings and a review of the state appellate website, at
www.appellatecases.courtinfo.ca.gov, does not unearth any evidence of the alleged appeal.


CV-90 (05/15)                      CIVIL MINUTES - GENERAL                                 Page 2 of 2
